EXHIBIT SETTLEMENT AGREEMENT Agreement made this 22nd day of July, 2008 between Able Energy, Inc., a corporation formed under the laws of the State of Delaware having an address at 198 Green Pond Road, Rockaway, New Jersey 07866 ("Able"), and S&S NY Holdings, Inc., a corporation formed under the laws of the State of Florida having and address at 15335 Groose Point Lane, Clermont, Florida 34714 or its Assignee ("S&S"). WHEREAS, Able is engaged in the business, among other things, of the retail distribution of home heating oil, propane gas, kerosene, and diesel fuels (the "Fuel(s))"; WHEREAS, Able entered into an agreement on October 17, 2007 S&S for S&S to provide financing for Able's Fuel purchases which agreement was later amended on February 5, 2008; WHEREAS, Able entered into a second agreement with S&S on December 20, 2007 for S&S to provide further financing for Able's Fuel purchases (the October 17, 2007 agreement together with the amendment thereto and the December 20, 2007 agreement are hereinafter collectively referred to as the "Fuel Financing Agreements"); WHEREAS, disputes have arisen between the Able & S&S regarding the termination of the Fuel Financing Agreements, including the claim of S&S that it is owed the sum of $862,819.53 plus outstanding interest in the amount of $135,00000; WHEREAS, the parties desire to resolve their disputes and provide for the orderly termination of the Fuel Financing Agreements upon the following terms and conditions hereinafter set forth. NOW, therefore upon the mutual covenants and agreements hereinafter contained and intending to be legally bound, the parties hereby agree as follows: 1.Terms of Settlement.In full satisfaction of all claims S&S has, or may have, against Able, under the terms of the Fuel Financing Agreements or any other undertaking or agreement, S&S agrees that it shall accept the following: (a) Able NY. Able shall cause forty-nine (49%) of the outstanding and issued stock of its wholly-owned subsidiary, Able Energy of New York, Inc. ("Able NY") to be issued to S&S and Able shall retain ownership of the remaining fifty-one (51%) percent of the stock of Able NY, In addition, upon the execution of this
